UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7052


GREGORY GREEN,

                    Petitioner - Appellant,

             v.

DONALD BECKWITH, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:17-cv-02784-RBH)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Green seeks to appeal the magistrate judge’s order denying his motion for

bail pending the disposition of his 28 U.S.C. § 2254 (2012) petition. Because the parties

did not consent to proceed before a magistrate judge and Green did not challenge the

magistrate judge’s order by objecting in the district court, the denial of his motion for bail

is not subject to our appellate review. See 28 U.S.C. § 636(b), (c) (2012); Colorado Bldg.

& Constr. Trades Council v. B.B. Andersen Constr. Co., 879 F. 2d 809, 811 (10th Cir.

1989); Gleason v. Sec’y of Health & Human Servs., 777 F. 2d 1324, 1324 (8th Cir. 1985).

       Accordingly, we dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              2